NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4400-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,
v.

MANUEL MEDINA,

     Defendant-Appellant.
________________________

                   Argued January 5, 2022 – Decided January 20, 2022

                   Before Judges Mayer and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Municipal Appeal No. 6251.

                   James A. Abate argued the cause for appellant (Law
                   Offices of James A. Abate, LLC, attorney; James A.
                   Abate, of counsel and on the brief).

                   Meredith L. Balo, Assistant Prosecutor, argued the
                   cause for respondent (William A. Daniel, Union County
                   Prosecutor, attorney; Meredith L. Balo, of counsel and
                   on the brief).

PER CURIAM
      Defendant Manuel Medina appeals from a July 10, 2020 order of the

Superior Court, Law Division, finding him guilty of driving while intoxicated

(DWI), N.J.S.A. 39:4-50, and refusal to submit to a breath sample, N.J.S.A.

39:4-50.2 and -50.4(a). We affirm.

      The facts are undisputed.       In accordance with a plea agreement in

municipal court, defendant acknowledged drinking several beers and a shot of

whiskey prior to operating a motor vehicle within Winfield Township on June

27, 2019. He admitted his consumption of these beverages adversely effected

his judgment, coordination, and ability to drive. He also conceded refusing to

submit to a breathalyzer test at the local police department.

      On December 10, 2019, the municipal court judge sentenced defendant on

the DWI charge to a three-month suspension of his driving privileges, twelve

hours at the Intoxicated Driver's Resource Center (IDRC), and payment of a

monetary fine and assessments. On the refusal charge, the municipal court judge

imposed a separate monetary fine and additional assessments, another twelve

hours at the IDRC, a minimum seven-month added suspension of defendant's

driving privileges, and installation of an ignition interlock device for a period of

thirteen-months. The sentence on the refusal charge ran concurrent to the




                                         2                                    A-4400-19
sentence on the DWI charge. The municipal court judge stayed the sentences

pending defendant's appeal to the Superior Court, Law Division.

      On appeal to the Superior Court, Law Division, defendant agued the new

sentencing provisions under N.J.S.A. 39:4-50 should be applied retroactively so

he could be sentenced to installation of an ignition interlock device rather than

suspension of his driver's license. Defendant also argued "an offense does not

come into existence until there is a conviction, and a defendant does not become

an offender until they are convicted."

      In a July 10, 2020 order and written decision, the Law Division judge

rejected defendant's arguments.     He found defendant committed the DWI

offense on June 27, 2019 and the revised penalties under the DWI statute applied

prospectively to offenses occurring after December 1, 2019. Because defendant

committed the offense five months prior to the effective date of the revised DWI

statute, the Law Division judge concluded suspension of defendant's license was

mandated.

      The Law Division judge also held defendant's interpretation of the

language in the revised DWI sentencing statute distorted the common definition

and application of the terms "offense" and "offender." He concluded "[u]nder

plain usage, an 'offense' is distinct from an 'offender.' An offense consists of


                                         3                                 A-4400-19
the transactions and occurrences comprising the acts violative of the statute. In

contrast, an offender under N.J.S.A, 39:4-50.17 is a person who has been

convicted of the offense."

      At the sentencing hearing, the Law Division judge imposed the same

sentences as the municipal court judge for the DWI and refusal charges. He

stated the sentences would run concurrently. He also denied defendant's request

for a stay of the sentences pending appeal to this court. 1

      On appeal, defendant raises the following arguments:

      POINT I

            USE OF THE TERMS "OFFENSE" AND
            "OFFENDER" IN THE LEGISLATION ARE NOT
            AMBIGUOUS AND SHOULD BE INTERPRETED
            SO AS TO PERMIT DEFENDANTS IN CASES OPEN
            AND PENDING AT THE TIME OF THE BILL'S
            EFFECTIVE DATE TO ELECT WHETHER TO BE
            SENTENCED TO PENALTIES AS THEY EXISTED
            BEFORE     OR   AFTER  THE     DATE   OF
            ADJUDICATION.

      POINT II

            PUNISHMENTS REQUIRED BY AMELIORATIVE
            STATUTES MAY APPLY TO OFFENSES
            COMMITTED BEFORE BUT ADJUDICATED
            AFTER A STATUTE’S EFFECTIVE DATE.

1
  We denied defendant's application for an emergent stay in an October 5, 2020
order.


                                         4                                 A-4400-19
      POINT III

            INTERPRETING THE TERM "OFFENSE" TO
            APPLY ONLY TO INCIDENTS COMMITTED ON
            OR AFTER DECEMBER 1, 2019, LEADS TO AN
            ABSURD RESULT, GIVEN THE LEGISLATURE’S
            FINDING AND DECLARATION THAT ALCOHOL
            IGNITION INTERLOCK DEVICES ARE MORE
            EFFECTIVE THA[N] DRIVING PRIVILEGE
            FORFEITURE.

      POINT IV

            GIVEN THE EX POST FACTO IMPLICATIONS
            WITH THE ENACTMENT OF NEW PENALTIES,
            DEFENDANTS CHARGED BEFORE DECEMBER 1,
            2019, SHOULD BE GIVEN THE OPPORTUNITY TO
            CHOOSE WHETHER TO BE SENTENCED IN
            ACCORDANCE WITH PENALTIES IN EFFECT
            EITHER BEFORE OR AFTER DECEMBER 1, 2019.

      After the Law Division judge issued his decision in this matter, we

published our opinion in State v. Scudieri, A-0352-20 (App. Div. November 1,

2021) disposing of the same arguments raised by defendant in this appeal. To

the extent defendant suggests his arguments are more nuanced than the

arguments we reviewed and rejected in Scudieri, we disagree.

      Here, defendant argues the delay between adoption of the revised DWI

statute and its effective date supports application of the ignition interlock device

penalty to offenses occurring prior to December 1, 2019. We addressed this

argument in Scudieri, "observ[ing] the four-month gap between the law's

                                         5                                    A-4400-19
passing and the effective date was hardly an arbitrary or random decision.

Rather, the law granted the New Jersey Motor Vehicle Commission time to 'take

any anticipatory administrative action in advance of that date as shall be

necessary to implement the provisions of this act.'" Id. slip op. at 5.

       We also noted the potential for adverse consequences stemming from

acceptance of the defendant's argument seeking "application of the new [DWI]

sentencing laws to defendants . . . who committed offenses prior to the new law's

enactment, but who are sentenced afterward." Id. slip op. at 6. We commented

such a position would likely result in manipulation of sentencing dates, cause

defendants in similar situations to be sentenced dissimilarly, and foster

impermissible "judge shopping" by defendants seeking a purportedly more

sympathetic judge for sentencing. 2 Ibid.

      Additionally, defendant argues the revised DWI statute's use of the word

"offense" and "offender" is clear and unambiguous, and the term "offender" is

synonymous with the term "conviction." However, we rejected that argument

in Scudieri. Id. slip op. at 8.


2
  Judge-shopping is "an attorney's attempt to have a particular judge try his or
her case . . . ." Goldfarb v. Solimine, 460 N.J. Super. 22, 32 (App. Div. 2019),
aff'd as modified and remanded, 245 N.J. 326 (2021). In Goldfarb, we held
judge-shopping "may undermine public confidence in the impartial
administration of justice." Ibid.

                                        6                                  A-4400-19
      Contrary to defendant's argument, "offense" and "conviction" are not

synonymous. The revised DWI statute applies specifically "to any offense

occurring on or after [December 1, 2019]." N.J.S.A. 39:4-50. If the Legislature

intended to apply the revised DWI statute for any conviction occurring after

December 1, 2019, it would, and could, have so stated. See DiProspero v. Penn,

183 N.J. 477, 494 (2005) (quoting N.J. Democratic Party, Inc. v. Samson, 175

N.J. 178, 195 n. 6 (2002)) ("[T]he Legislature is presumed to be aware of judicial

construction of its enactments.").

      We affirm the sentences imposed for defendant's DWI and refusal

convictions based on our decision in Scudieri.       The Law Division judge's

application of the DWI statute in effect as of June 27, 2019, the date defendant

refused to take the breathalyzer and admitted to operating his car while

intoxicated, was both proper and prescient.

      Affirmed.




                                        7                                   A-4400-19